UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: March 31 Date of reporting period:June 30, 2012 Item 1. Schedule of Investments. Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS As of June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS – 47.4% $ Air Lease Corp. 3.875%, 12/1/20181,2 $ Alere, Inc. 3.000%, 5/15/2016 Amtrust Financial Services, Inc. 5.500%, 12/15/20211,2 Annaly Capital Management, Inc. 4.000%, 2/15/20151,3 Brookdale Senior Living, Inc. 2.750%, 6/15/20181 CBIZ, Inc. 4.875%, 10/1/20151,2 CenterPoint Energy, Inc. 0.000%, 9/15/20291,3 Cenveo Corp. 7.000%, 5/15/20171,2 Chart Industries, Inc. 2.000%, 8/1/2018 Ciena Corp. 3.750%, 10/15/20181, 2 CNO Financial Group, Inc. 7.000%, 12/30/20161 7.000%, 12/30/20161 Corsicanto Ltd. (Ireland) 3.500%, 1/15/20321,2,3 Covanta Holding Corp. 3.250%, 6/1/20141 DFC Global Corp. 3.250%, 4/15/20171,2 DR Horton, Inc. 2.000%, 5/15/2014 DryShips, Inc. (Marshall Islands) 5.000%, 12/1/20141 Electronic Arts, Inc. 0.750%, 7/15/2016 Forest City Enterprises, Inc. 4.250%, 8/15/20181,3 General Cable Corp. 4.500%, 11/15/20291 Greenbrier Cos., Inc. 3.500%, 4/1/2018 3.500%, 4/1/2018 Hawaiian Holdings, Inc. 5.000%, 3/15/20161 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (CONTINUED) $ Horsehead Holding Corp. 3.800%, 7/1/20171,2 $ Illumina, Inc. 0.250%, 3/15/20162 JetBlue Airways Corp. 6.750%, 10/15/20393 Kaiser Aluminum Corp. 4.500%, 4/1/20151 KKR Financial Holdings LLC 7.500%, 1/15/20171 Knight Capital Group, Inc. 3.500%, 3/15/20151 Lennar Corp. 2.750%, 12/15/20201,2,3 Level 3 Communications, Inc. 7.000%, 3/15/2015 Liberty Interactive LLC 3.250%, 3/15/20311,3 LifePoint Hospitals, Inc. 3.500%, 5/15/20141 Live Nation Entertainment, Inc. 2.875%, 7/15/20271,3 Medicines Co. 1.375%, 6/1/20172 Meritor, Inc. 4.625%, 3/1/20261,3 Microchip Technology, Inc. 2.125%, 12/15/2037 Micron Technology, Inc. 1.500%, 8/1/20312,3 National Financial Partners Corp. 4.000%, 6/15/20171 Navistar International Corp. 3.000%, 10/15/2014 Newpark Resources, Inc. 4.000%, 10/1/20171 Novellus Systems, Inc. 2.625%, 5/15/2041 PHH Corp. 4.000%, 9/1/20141 6.000%, 6/15/20171 Regis Corp. 5.000%, 7/15/20141 Royal Gold, Inc. 2.875%, 6/15/2019 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Principal Amount Value CORPORATE BONDS (CONTINUED) $ Ryland Group, Inc. 1.625%, 5/15/2018 $ SBA Communications Corp. 4.000%, 10/1/20141 Sonic Automotive, Inc. 5.000%, 10/1/20293 Sterlite Industries India Ltd. (India) 4.000%, 10/30/2014 Sunrise Senior Living, Inc. 5.000%, 4/1/20411 VeriSign, Inc. 3.250%, 8/15/2037 Virgin Media, Inc. 6.500%, 11/15/20161 Vishay Intertechnology, Inc. 2.250%, 6/1/20422 Volcno Corp. 2.875%, 9/1/2015 WebMD Health Corp. 2.500%, 1/31/2018 WESCO International, Inc. 6.000%, 9/15/20293 Western Refining, Inc. 5.750%, 6/15/2014 XM Satellite Radio, Inc. 7.000%, 12/1/20142 TOTAL CORPORATE BONDS (Cost $68,312,247) Number of Shares PREFERRED STOCKS – 32.7% CONSUMER DISCRETIONARY – 2.7% Callaway Golf Co. 7.500%, 9/15/20121 Goodyear Tire & Rubber Co. 5.875%, 10/1/20121 Interpublic Group of Cos., Inc. 5.250%, 7/16/20121 CONSUMER STAPLES – 1.2% Bunge Ltd. (Bermuda) 4.875%, 9/1/20121 Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (CONTINUED) ENERGY – 4.8% Chesapeake Energy Corp. 5.750%, 8/15/2012 $ Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 9/15/20121 Goodrich Petroleum Corp. 5.375%, 9/15/20121 Petroquest Energy, Inc. 6.875%, 7/16/20121 SandRidge Energy, Inc. 7.000%, 7/15/20121 FINANCIALS – 18.2% 2009 Dole Food Automatic Common Exchange Security Trust 7.000%, 8/1/20121 Alexandria Real Estate Equities, Inc. 7.000%, 7/16/20121 AMG Capital Trust II 5.150%, 7/15/20121 AngloGold Ashanti Holdings Finance PLC (Isle of Man) 6.000%, 9/15/2012 Aspen Insurance Holdings Ltd. (Bermuda) 5.625%, 10/1/20121 Bank of America Corp. 7.250%, 7/30/2012 Citigroup, Inc. 7.500%, 9/15/20121 Forest City Enterprises, Inc. 7.000%, 9/15/20121 Health Care REIT, Inc. 6.500%, 7/16/20121 KeyCorp 7.750%, 9/15/20121 MetLife, Inc. 5.000%, 9/15/20121 Newell Financial Trust I 5.250%, 9/1/2012 Oriental Financial Group, Inc. (Puerto Rico) 8.750%, 7/15/20122 Synovus Financial Corp. 8.250%, 8/15/20121 UBS A.G. (Switzerland) 9.375% Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (CONTINUED) FINANCIALS (CONTINUED) Wintrust Financial Corp. 5.000%, 7/15/20121 $ 7.500%, 9/15/20121 HEALTH CARE – 3.6% Alere, Inc. 3.000%, 7/16/20121 HealthSouth Corp. 6.500%, 7/16/20121 Omnicare Capital Trust II 4.000%, 9/15/20121 INDUSTRIALS – 1.9% 2010 Swift Mandatory Common Exchange Security Trust 6.000%, 9/30/20121 Continental Airlines Finance Trust II 6.000%, 8/15/20121 United Technologies Corp. 7.500%, 11/1/2012 MATERIALS – 0.3% Thompson Creek Metals Co., Inc. (Canada) 6.500%, 8/15/20121 TOTAL PREFERRED STOCKS (Cost $51,355,888) TOTAL INVESTMENTS – 80.2% (Cost $119,668,135) Other Assets in Excess of Liabilities – 19.8% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (44.0)% COMMON STOCKS – (44.0)% CONSUMER DISCRETIONARY – (7.3)% ) Callaway Golf Co. ) ) CBS Corp. – Class B ) ) DR Horton, Inc. ) ) Goodyear Tire & Rubber Co.* ) ) Interpublic Group of Cos., Inc. ) ) Lennar Corp. – Class A ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) CONSUMER DISCRETIONARY (CONTINUED) ) Live Nation Entertainment, Inc.* $ ) ) Newell Rubbermaid, Inc. ) ) Regis Corp. ) ) Ryland Group, Inc. ) ) Sirius XM Radio, Inc.* ) ) Sonic Automotive, Inc. – Class A ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Viacom, Inc. – Class B ) ) Virgin Media, Inc. ) ) CONSUMER STAPLES – (1.2)% ) Bunge Ltd. ) ) Dole Food Co., Inc.* ) ) ENERGY – (4.5)% ) Chesapeake Energy Corp. ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Newpark Resources, Inc.* ) ) Petroquest Energy, Inc.* ) ) SandRidge Energy, Inc.* ) ) Western Refining, Inc. ) ) FINANCIALS – (12.8)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. – REIT ) ) Amtrust Financial Services, Inc. ) ) Annaly Capital Management, Inc. – REIT ) ) Aspen Insurance Holdings Ltd. (Bermuda) ) ) Bank of America Corp. ) ) Citigroup, Inc. ) ) CNO Financial Group, Inc. ) ) DFC Global Corp.* ) ) Forest City Enterprises, Inc. – Class A* ) ) Health Care REIT, Inc. – REIT ) ) KeyCorp ) ) KKR Financial Holdings LLC ) ) Knight Capital Group, Inc. – Class A* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) FINANCIALS (CONTINUED) ) MetLife, Inc. $ ) ) National Financial Partners Corp.* ) ) Oriental Financial Group, Inc. (Puerto Rico) ) ) PHH Corp.* ) ) Synovus Financial Corp. ) ) Wintrust Financial Corp. ) ) HEALTH CARE – (3.5)% ) Alere, Inc.* ) ) Amarin Corp. PLC – ADR (Ireland)* ) ) Brookdale Senior Living, Inc.* ) ) HealthSouth Corp.* ) ) Illumina, Inc.* ) ) LifePoint Hospitals, Inc.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) Sunrise Senior Living, Inc.* ) ) Volcano Corp.* ) ) INDUSTRIALS – (6.0)% ) Air Lease Corp.* ) ) CBIZ, Inc.* ) ) Cenveo, Inc.* ) ) Chart Industries, Inc.* ) ) Covanta Holding Corp. ) ) DryShips, Inc. (Greece)* ) ) General Cable Corp.* ) ) Greenbrier Cos., Inc.* ) ) Hawaiian Holdings, Inc.* ) ) JetBlue Airways Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Swift Transportation Co.* ) ) United Continental Holdings, Inc.* ) ) United Technologies Corp. ) ) WESCO International, Inc.* ) ) INFORMATION TECHNOLOGY – (5.1)% ) AOL, Inc.* ) Palmer Square SSI Alternative Income Fund SCHEDULE OF INVESTMENTS - Continued As of June 30, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) INFORMATION TECHNOLOGY (CONTINUED) ) Ciena Corp.* $ ) ) Electronic Arts, Inc.* ) ) Lam Research Corp.* ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) VeriSign, Inc.* ) ) Vishay Intertechnology, Inc.* ) ) WebMD Health Corp.* ) ) MATERIALS – (2.2)% ) AngloGold Ashanti Ltd. – ADR (South Africa) ) ) Horsehead Holding Corp.* ) ) Kaiser Aluminum Corp. ) ) Royal Gold, Inc. ) ) Sterlite Industries India Ltd. – ADR (India) ) ) Stillwater Mining Co.* ) ) Thompson Creek Metals Co., Inc.* ) ) TELECOMMUNICATION SERVICES – (1.4)% ) Level 3 Communications, Inc.* ) ) SBA Communications Corp. – Class A* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $66,928,647) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 All or a portion of this security is held as collateral for securities sold short.At period end, the aggregate market value of those securities was $85,283,725. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 3 Callable. See accompanying Notes to Schedule of Investments. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) Note 1 – Organization Palmer Square SSI Alternative Income Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek income and absolute return.The Fund commenced investment operations on May 15, 2012, with two classes of shares, Class A and Class I. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (c) Preferred Stocks Preferred stocks are a class of stock having a preference over common stock as to the payment of dividends and the recovery of investment in the event a company is liquidated, although preferred stock is usually subordinate to the debt securities of the issuer. Preferred stock typically does not possess voting rights and its market value may change based on changes in interest rates. If interest rates rise, the fixed dividend on preferred stocks may be less attractive, causing the price of preferred stocks to decline. Preferred stock may have mandatory sinking fund provisions, as well as call/redemption provisions prior to maturity, a negative feature when interest rates decline. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2012 (Unaudited) Note 3 – Federal Income Taxes At June 30, 2012, the cost of securities and proceeds from securities sold short on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Gross unrealized appreciation $ Gross unrealized depreciation ) Net appreciation (depreciation) on investments and securities sold short $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. Palmer Square SSI Alternative Income Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued June 30, 2012 (Unaudited) In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of June 30, 2012, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3* Total Assets Investments Corporate Bonds $
